Order filed September 24, 2015




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00576-CV
                                    ____________

                  ZANTA L. STROUD-SIMMONS, Appellant

                                          V.

        AMERICAN RESIDENTIAL LEASING COMPANY, Appellee


                On Appeal from County Civil Court at Law No. 1
                             Harris County, Texas
                       Trial Court Cause No. 1062578

                                     ORDER

      The notice of appeal in this case was filed July 8, 2015. Appellant filed an
affidavit of indigence in this court in error. The affidavit was sent to the trial court
clerk. See Tex. R. App. P. 20.1(c)(1). On February 25, 2015, a partial clerk’s
record was filed reflecting that on September 1, 2015, the trial court signed an
order sustaining a contest to appellant’s claim of indigence.
      Texas Rule of Appellate Procedure 20.1 governs the procedures to establish
indigence on appeal. See Tex. R. App. P. 20.1. The rule requires a party claiming
indigence who seeks review of the trial court’s order sustaining a contest to file his
challenge “within 10 days after the order sustaining the contest is signed, or within
10 days after the notice of appeal is filed, whichever is later.” Tex. R. App. P.
20.1(j)(2). As of this date, appellant has not filed a motion challenging the trial
court’s order.

      Accordingly, appellant is ordered to pay the filing fee in the amount of
$195.00 to the Clerk of this court on or before October 9, 2015. See Tex. R. App.
P. 5. If appellant fails to timely pay the filing fee in accordance with this order, the
appeal will be dismissed.



                                        PER CURIAM